United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF ENERGY, NATIONAL
NUCLEAR SECURITY ADMINISTRATION,
Albuquerque, NM, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 16-1657
Issued: July 13, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On August 15, 2016 appellant filed a timely appeal of a July 25, 2016 merit decision of
the Office of Workers’ Compensation Programs. The appeal was docketed as No. 16-1657.
In the present case, appellant filed a CA-2 form dated June 3, 2014 alleging injuries from
radiation exposure and a fall.1 A new occupational disease claim was developed and by decision
dated January 4, 2016, OWCP denied the claim. It briefly referred to appellant having filed prior
claims, without additional explanation. The record indicates that appellant had filed a claim in
1998 based on radiation exposure in federal employment (File No. xxxxxx593). There is also a
prior claim for a fall on August 14, 1990 (File No. xxxxxx952). The cases have been
administratively combined.
The July 25, 2016 hearing representative decision on appeal does note the prior claims,
but affirms the denial of the claim. It is not clear to what extent the hearing representative
reviewed the evidence in the prior claims. The hearing representative indicates that appellant
submitted “numerous reports from multiple physicians”; but finds the medical evidence

1

Appellant referred to hematoma from a fall, without further explanation.

insufficient to establish the claim. The medical evidence reviewed is contained in the current
case file.
The Board has reviewed the 1998 claim and finds that the evidence of record appears to
be incomplete. The last decision in the case record regarding the prior claim was a
December 16, 2002 hearing representative’s decision, with a history that “In 1998, [appellant]
filed a claim for occupational disease indicating a list of numerous conditions she felt were
related to radiation exposure in her employment as a nuclear engineer.” The record does not
appear to contain the Form CA-2 identifying specifically the numerous conditions appellant
alleged. The December 6, 2002 decision also refers to a Board decision in the case, but that is
not included in the record. It is not clear what other relevant evidence may be missing.2
The Board finds that without an adequate understanding of the prior claims, the June 3,
2014 Form CA-2 filing cannot properly be understood or adjudicated. It is not clear whether it
represents a new claim with new employment exposure alleged,3 or an attempt to expand the
original claim by alleging injuries that arose after the December 6, 2002 decision, or whether it is
in the nature of a reconsideration request of the December 6, 2002 decision.
On return of the case record OWCP needs to fully and properly assemble the relevant
evidence from the 1998 claim. It can then make a clear determination as to what was claimed in
1998, the exposure in federal employment that was accepted, and specifically the claimed
conditions that were adjudicated. Then OWCP can properly review the June 3, 2014 Form CA-2
and address the current issues presented in the case.4 After such review of the evidence OWCP
should issue an appropriate decision.

2

The record includes, with a received date in the Integrated Federal Employees’ Compensation System (IFECS)
of March 3, 2010, over 4,000 pages of what appear to be evidence filed in a claim under the Energy Employees’
Occupational Illness Compensation Program (EEOICP).
3

The January 4, 2016 OWCP decision asserts that appellant is again claiming injuries from radiation exposure
from 1987 to 1993.
4

Appellant referred to a hematoma from a fall in the June 3, 2014 Form CA-2. It is not clear whether she is
referring to the August 14, 1990 claim for injury. Appellant can provide clarifying information to OWCP as to a
claim for injury from a fall.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 25, 2016 is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: July 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

